

 
 

--------------------------------------------------------------------------------

 

3219-05


American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616


Subject:                      Spare Parts Commitments


Reference:
a)
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923
aircraft (the Aircraft)



 
b)
Customer Services General Terms Agreement No. 23-1 (CSGTA) between Boeing and
Customer



This letter agreement (Letter Agreement) is entered into as of the date set
forth below, and amends and supplements the CSGTA solely for purposes of Boeing
787 aircraft.  All capitalized terms used but not defined in this Letter
Agreement have the same meaning as in the CSGTA, except for “Aircraft” which
will have the meaning as defined in the Purchase Agreement. Unless otherwise
stated all references in this Letter Agreement to Articles refer to the Articles
contained this Letter Agreement. In consideration of Customer’s purchase of the
Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.           Definitions.


           1.1           “Customer’s Demand Date” means the delivery date
specified by Customer in its Order to Boeing for a Spare Part.


           1.2           “Customer Hold Time” means the period of time between
the date on which Boeing requests a decision, information or act related to a
material issue from Customer and the date Customer provides such decision or
information or performs such act. This includes, but is not limited to time
expended (i) waiting for Customer’s clarification of missing order data or
Customer’s approval of Boeing’s quote for goods or services, (ii) resolving
order discrepancies or technical discrepancies, (iii) obtaining engineering
decisions from Customer, (iv) waiting for receipt of a part which has been
shipped to a location other than the

P.A. 3219
Spare_Parts_Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
3219-05  Page



designated Boeing service center, and (v) resolving any Boeing constraints on
processing an Order due to the status of Customer’s credit with Boeing.


           1.3           “Beyond Economic Repair” or “BER” is the term applied
to a part whose repair or overhaul [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


           1.4           “Order Date” means the date on which an Order is
established in accordance with the provisions of the CSGTA.


           1.5           “Shelf Stock Part” means at any time a Spares Prone
Part that [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


           1.6           “Spares Prone Part” means a Boeing Spare Part that is
identified and recommended by Boeing in its provisioning data as a part that for
the life of the Aircraft can be expected to be replaced during normal aircraft
line maintenance or during overhaul of line replaceable units due to, failure,
wear, deterioration, maintenance, damage, loss, corrosion, vibration, or
temperature.




2.           Delivery Commitment for New Spare Parts.


           2.1           Boeing will deliver in accordance with the provisions
of the CSGTA within the lead times specified below, Boeing Spare Parts other
than (i) Boeing Spare Parts ordered as part of Customer’s initial provisioning
for an Aircraft or (ii) kits; provided that such Boeing Spare Parts are Ordered
after the execution of this Letter Agreement, and are in continuous production
for an aircraft model in production on the Order Date.


                      2.1.1                      A Shelf Stock Part will ship
either [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


                      2.1.2                      A Spares Prone Part that is not
a Shelf Stock Part will ship either [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


           2.2           For Boeing Spare Parts not in continuous production on
the Order Date, Boeing will expend reasonable efforts to meet Customer’s Demand
Date.




3.           Remedies Regarding Delivery.


           3.1           If Boeing anticipates it will be unable to ship a
Boeing Spare Part within the applicable commitment time described in Article
2.1, Boeing may take one or more of the following actions


3.1.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.1.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.1.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


           3.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


           3.3           Subject to the limitations described in Article 3.4, if
Boeing does not satisfy the requirements of Article 2.1 through one or more of
the actions described in Article 3.1, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


           3.4           The provisions of Article 3.3 will not apply to delay
in delivery which is due to (i) the failure of Customer’s carrier to take
possession of the Boeing Spare Parts, or (ii) is otherwise permitted by
applicable law or contract, including without limitation any provisions relating
to excusable delay.


           3.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




4.           Spare Part Price Escalation.


           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




5.           Spare Part Price Formula.


           5.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
 


 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
 


 


           5.2.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


           5.3           Any rounding of a number, as required under this
Article 5 will be accomplished as follows: if the first digit of the portion to
be dropped from the number to be rounded is five or greater, the preceding digit
will be raised to the next highest number.




6.           Processing Time Commitment for Spare Prone Parts Returned for
Repair or Overhaul.


6.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. A Spares Prone
Part meeting the criteria defined in this Article 6.1 shall be called a
“Qualifying In-Production Spares Prone Part.”
































6.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.4           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




7.           Remedies Regarding Processing Time.


           7.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


7.1.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


7.1.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


7.1.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


           7.2           If as a result of an action described in Article 7.1,
Boeing provides to Customer a suitable repaired or overhauled Qualifying
In-Production Spares Prone Part within the commitment periods described in
Article 6.2, or provides reimbursement in accordance with Article 7.1.3, and in
either case, thereafter completes the applicable contract as soon as such
repaired or overhauled part is available for shipment, Boeing will be deemed to
have satisfied the commitments described in Article 6.2.






           7.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


           7.4           The provisions of Article 7.3 will not apply to delay
in delivery which is due to (i)  Customer Hold Time, (ii) the failure of
Customer’s carrier to take possession of the applicable Qualifying In-Production
Spares Prone Part, or (iii) is otherwise permitted by applicable law or
contract, including without limitation any provisions relating to excusable
delay.


           7.5           The remedies provided in this Article 7 are Customer’s
exclusive remedies for Boeing’s failure to comply with the provisions of Article
6.2 and are in lieu of all other damages, claims and remedies of Customer
arising at law or otherwise for any failure to meet Customer’s delivery
requirements. Customer hereby waives and renounces all other claims and remedies
arising at law or otherwise for any such failure to meet Customer’s delivery
requirements.




8.           Substitution for Obsolete Spare Parts.


           After delivery of the first Aircraft, if any unused and undamaged
Spare Part purchased by Customer from Boeing for the Aircraft, or other aircraft
in Customer’s fleet of the same model type, is rendered obsolete and unusable
due to a Boeing initiated change that results in a redesign of the Aircraft or
any accessory, equipment or part thereof, (other than a redesign at Customer’s
request), [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




9.           Order of Precedence.


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement shall control.

P.A. 3219
Spare_Parts_Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
3219-05  Page



10.           Further Discussions.


Boeing and Customer agree and understand that Customer may want to pursue other
types of spares provisioning programs, which Boeing may offer now or in the
future as well as a unique program, which Customer may suggest.  Boeing agrees
to enter into good-faith negotiations with Customer on the aforementioned
topics.




Very truly yours,


THE BOEING COMPANY




By  __________________________


Its     Attorney-In-Fact




ACCEPTED AND AGREED TO this


Date:  , 2008


AMERICAN AIRLINES, INC.




By  ___________________________


Its   ___________________________



P.A. 3219
Spare_Parts_Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
